Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the apertures with a radial offset towards each other (clm 17, see remarks below) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification

Paragraph 0014, line 2, “use” should be - -using- -.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-8 and 10-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the scope of the claim as a whole is unclear and it is not understood if the invention Applicant is seeking coverage for is a standalone seal or bearing in combination with the seal.  Specifically the amendment to state “arranged to be” appears to make the bearing an intended use recitation (presumably to overcome the drawing objection), however lines 9-11 of the claim state that the aperture is at a “radial level of the cavity”, for this to happen the seal would have to be installed and the invention the combination.  Assuming that the intent is for bearing to be the intended use it is suggested that lines 7 and 8 be deleted and then in line 9 after setting forth the aperture state that when the seal is connected to one of the bearing parts the aperture is aligned with a cavity that is formed between the bearing parts.

Regarding claims 8 and 18, similar to claim 1 (first rejection above), the claims have been amended to state that the carrier is arranged to be connected to a bearing which would appear to no longer make the bearing part of the sealing arrangement, however the claim later states that the aperture is at a radial level of the cavity but the cavity is only formed if the bearing parts are present.  Therefore, the scope of the claims is unclear in the same manner as indicated in the rejection of claim 1 above.
Claims 8 and 18 still use the phrase “provided on an opposite side” however a frame of reference or what the first side is has not been positively and clearly defined. What is the frame of reference for defining the opposite side? Opposite relative to what? Is the opposite side the side opposite to the side of the diaphragm that is attached to the carrier?  If so would this include sealing lips on the same side of the 
Regarding claim 13, it is unclear how many lips are now being positively required.  Claim 8 has been amended to state that there are “two lips” surrounding the aperture (incorporating the previously indicated allowable subject matter of claim 9) however claim 13 now states that there is a second lip.  Is this one of the two lips of claim 8 or is this now a third lip?  
Claim 14 is further unclear as this is stating “both” of the lips are arranged in a v-shape formation, is this the two lips of claim 13 or one of the two in combination with the lip of claim 13?  What lips form the v-shape?
Regarding claim 17, it remains unclear how the plurality of apertures are arranged with “a radial offset towards each other”. “Radial offset” normally references things that are purposely spaced or staggered but then the claim states “towards each other” and it is unclear what this means. The drawings don’t show this configuration and thus it can’t be determined what this configuration actually is. What does “toward each other” mean relative to establishing a radial offset? Since it is unclear what this configuration actually is a patentability determination relative to claim 17 cannot be made at this time.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1, last clause, has been amended to state that the lip is formed by the elastic element, this is the same recitation that is found in claim 2, thus claim 2 fails to further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shunichi, JP2005121164 (the translation provided by Applicant is used for any line citation below).

Regarding claim 19, Shunichi discloses that the diaphragm is indirectly connected to the elastic element (31 is attached to the carrier via 32 this indirectly connects the diaphragm and the elastic element).
Regarding claim 20, Shunichi discloses that the carrier element is formed in an L-shape, C-shape, or S-shape (figure 2 shows an L shape). 
Allowable Subject Matter

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 and 18 have been considered but are moot because the amendment has raised other issues under 35 USC 112. 
With regards to claim 17 and the drawing objection Applicant states on page 1 of the remarks that the amendment to the claims resolves the issue, however the claim still states that the apertures are radially offset towards each other which is still not shown.  The rejection under 35 USC 112 regarding this feature has also not been specifically addressed in the remarks and thus the rejection is maintained.
With regards to any remaining rejections under 35 USC 112, any remaining rejection is maintained as Applicant has not specifically argued the rejection and the amendment has not resolved these issues.
With regards to the prior art rejection the only remain issue would be the rejection of claim 18, however again Applicant makes no specific argument regarding this claim.  Applicant’s argument to the prior rejection as whole is based on Figure 2, however the all the specifics of Figure 2, such as plural lips and the v-shape are not recited by claim 18.  Claim 18 only requires at least one lip that surrounds this can include one singular lip that is annular and either inside or outside in the radial direction of the aperture(s), in 
It is also noted that in the argument to the rejection under 35 USC 103 Applicant references a rejection of claims 17 and 19-20 however no rejection of these claims under 35 USC 103 was made in the prior office action, the only rejection in the prior office action under 35 USC 103 was relative to claim 16 which has now been indicated as allowable subject matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JAMES PILKINGTON/Primary Examiner, Art Unit 3656